 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      MARLON BROWN,                                        Case No. 2:19-cv-01350-APG-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      LAS VEGAS METROPOLITAN POLICE
 9    DEPARTMENT, ET AL.,
10                           Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion to Extend Time re Scheduling Order

13   (ECF No. 19), filed on April 1, 2020. He requests an extension of the current discovery deadlines

14   by 90 days so that he can obtain counsel. However, his request is dated March 18, 2020 and thus,

15   appears to have been written prior to receiving the Court’s March 31, 2020 order that extended

16   discovery. As such, the current discovery schedule includes the following dates: the discovery

17   cutoff deadline is set for May 29, 2020, the dispositive motions deadline is set for June 29, 2020,

18   and the joint pretrial order deadline is set for July 29, 2020. The Court will deny without

19   prejudice Plaintiff’s current request and he may renew his request to extend discovery at a later

20   date if he still needs additional time to retain counsel and can support his request by good cause.

21          IT IS THEREFORE ORDERED that Motion to Extend Time re Scheduling Order (ECF

22   No. 19) is denied without prejudice.

23          DATED: April 2, 2020.

24
                                                           DANIEL J. ALBREGTS
25                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
